Citation Nr: 9917734	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for a left ear 
hearing loss disability.

2.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for a gastrointestinal 
disorder.

7.  Entitlement to service connection for rosacea.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty for training from August 
to December 1985 and active duty from November 1990 to August 
1991.

This appeal arose from a June 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
right knee and right elbow disabilities.  In January 1993, a 
rating action was issued which denied the remainder of the 
issues on appeal.  This decision was confirmed in July 1993.  
The case was remanded for additional development in August 
1995.  Following this remand, a rating action was issued in 
November 1997 which continued the denials of the requested 
benefits; this was continued by a decision made in September 
1998.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The service-connected left ear hearing loss disability is 
manifested by an average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 hertz of 30 decibels.  Speech discrimination 
ability is 70 percent in the left ear.

2.  Muscle and joint pain due to an undiagnosed illness has 
not been shown by the evidence of record.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a right elbow disability, a thoracic 
spine disorder or rosacea which can be related to his period 
of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including § 4.85, Code 6101 
(1998).

2.  The veteran lacks entitlement under the law to service 
connection for muscle and joint pain due to an undiagnosed 
illness.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).

3.  The appellant has not submitted evidence of well grounded 
claims for service connection for a right elbow disability, a 
thoracic spine disorder and rosacea.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable 
evaluation for a left ear hearing loss 
disability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1994).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1994).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1994).

The evidence of record demonstrated a left ear hearing loss 
in service and a current left ear hearing loss disability.  A 
VA examination conducted in January 1993 revealed that the 
veteran's speech discrimination was 96 percent in the left 
ear and the pure tone threshold average at 1,000, 2,000, 
3,000 and 4,000 hertz in the left ear was 28 decibels.  A VA 
examination conducted in May 1996 revealed that the veteran's 
speech discrimination was 70 percent in the left ear and the 
pure tone threshold average at 1,000, 2,000, 3,000 and 4,000 
hertz in the left ear was 30 decibels.

The current defective auditory acuity in the left ear is a 
level IV (under both the old regulations and the new 
regulations effective June 10, 1999) and the auditory acuity 
in the right ear is considered to be normal for VA purposes.  
Accordingly, no more than the 0 percent evaluation is 
warranted under the current provisions of the schedule for 
rating disabilities.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left ear hearing loss 
disability.


II.  Entitlement to service connection 
for muscle and joint pain due to an 
undiagnosed illness

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The veteran has contended that he suffers from bilateral 
shoulder pain which he attributed to an undiagnosed illness 
caused by exposure to chemicals during his tour in the 
Persian Gulf.  However, the objective evidence revealed that 
he was diagnosed with bursitis in the right shoulder which 
was attributed to a motor vehicle accident, after which he 
suffered a right rotator cuff tear (noted in a November 1993 
VA outpatient treatment record).  He was also diagnosed with 
degenerative joint disease in the left acromioclavicular 
joint during the May 1996 VA examination.  The veteran had 
also claimed that he had low back and cervical spine 
disorders; however, these have been service-connected as 
directly related to service.

In regard to whether a claim is well grounded, it is noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), has held that 
the concept of "well grounded" is limited to the character 
of the evidence submitted by the claimant.  In those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the 
instant case, in order for the veteran to establish 
entitlement to service connection pursuant to 38 C.F.R. 
§ 3.317 (1998), the evidence would have to demonstrate that 
he suffers from disabilities due to undiagnosed illnesses.  
However, in this case the evidence shows that his shoulder 
complaints have been attributed to diagnosed illnesses (that 
is, bursitis of the right shoulder and DJD of the left 
shoulder).  Therefore, he lacks entitlement under the law for 
service connection for muscle and joint pains under the 
provisions of 38 C.F.R. § 3.317 (1998).


III.  Entitlement to service connection 
for a right elbow disability, a thoracic 
spine disorder and rosacea

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).


FACTS

Right elbow

The veteran's service medical records noted his complaint 
during an examination in July 1991 that he had had pain in 
the right elbow since his return from deployment in the 
Persian Gulf.  However, none of the objective service medical 
records refer to any treatment for a right elbow disorder.

The veteran was examined by VA in May 1992.  Range of motion 
of the right elbow was from 0 to 140 degrees.  There was no 
crepitus on movement.  An x-ray was negative.  During a 
January 1993 VA examination, he noted pain in the right 
elbow.  A VA outpatient treatment record from March 1993 
noted his complaints of pain in the elbow joint.  He was 
tender over the medial humeral epicondyle.  The diagnosis was 
medial epicondylitis humerus.  On August 24, 1994, he fell 
while walking in a creek and bruised his right elbow.  A VA 
examination performed in May 1996 again diagnosed medial 
epicondylitis of the right elbow.


Thoracic spine

A review of the veteran's service medical records noted his 
statement during a July 1991 examination that he had ripped 
some muscles between his shoulder blades while lifting 
weights.  However, the objective records make no reference to 
such an injury.  

The evidence developed after service contained no complaints 
of or treatment for any thoracic spine disorder.  None of the 
VA outpatient treatment records refer to any such disorder, 
nor do any of the VA examinations.


Rosacea

The veteran's service medical records noted his complaint on 
a July 1991 examination that he had had unusual rashes since 
his return from the Persian Gulf.  However, there was no 
objective evidence of any rashes treated during his tour of 
duty.

The veteran was examined by VA in May 1992.  This examination 
was negative for any skin disorders.  VA outpatient treatment 
records noted his complaints of an itchy rash in February and 
October 1992.  In November 1992, a dermatological examination 
noted red papules on the forehead.  The assessment was early 
rosacea.  On December 29, 1992, he was noted to have 
hyperpigmented macules on the arm, mild rosacea on the face 
and folliculitis on the scalp.

A January 1993 VA examination noted that he had brown 
patches, which were itchy and would burn.  This had 
previously been diagnosed as hyperpigmentation.  The 
diagnosis was rosacea of the face.

VA examined the veteran in May 1996.  He stated that 
eruptions had started on his elbows, which then spread to his 
legs and trunk.  He commented that this rash was quite 
pruritic and that it had begun in the Persian Gulf.  He 
indicated that he would have intermittent bumps on his 
forehead, eyebrows and nose that were quite painful.  These 
papules would last from 10 to 14 days.  He stated that he 
would then squeeze and pick at these lesions.  During the 
objective examination, the examiner commented that there was 
very little to see.  While the veteran claimed to have 
lesions on his forehead, these could not be appreciated by 
the examiner.  There were no marked scars on the forehead, 
although there were some small milial cysts on the upper 
eyelids and periorbital area.  There were no inflammatory 
lesions, nor were there any papules, pustules or abscesses 
present.  While it sounded as if the veteran had 
folliculitis, nothing was found on examination.  The examiner 
commented that he would have to see the veteran during a 
flare-up.  He was also noted to have a history of scabies.  
The diagnosis noted a history of scabies, presently with 
folliculitis of the scalp and rosacea of the face.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a right 
elbow disability, it is noted that, despite one subjective 
complaint of pain in July 1991, there is no objective 
evidence of an injury to the right elbow in the service 
medical records.  While epicondylitis was diagnosed in March 
1993, there is no evidence of record suggesting a link 
between this disorder and the veteran's period of service.

In regard to the thoracic spine disorder, it is noted that 
there is no objective evidence of the existence of any injury 
to or disease of the thoracic spine in the service medical 
records.  Nor is there any evidence of the current existence 
of a thoracic spine disability.  Since neither an inservice 
injury nor a current disability of the thoracic spine exists, 
the question of a relationship between the two has been 
rendered moot.

Finally, the veteran has claimed service connection for 
rosacea.  While there was one subjective complaint of 
"unusual rashes" made in July 1991, the objective service 
medical records are completely silent as to treatment for any 
skin disorder.  Rosacea of the face was not noted until the 
VA examination conducted in January 1993; no opinion was 
expressed that would tend to suggest a link between this 
disorder and the veteran's period of service.

Therefore, it is found that the veteran has failed to present 
evidence of well grounded claims for entitlement to service 
connection for a right elbow disorder, a thoracic spine 
disability and rosacea.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Entitlement to a compensable evaluation for a left ear 
hearing loss disability is denied.

Service connection for muscle and joint pain due to an 
undiagnosed is denied.

Service connection for a right elbow disability is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for rosacea is denied.


REMAND

The veteran has contended, in essence, that service 
connection should be awarded for right knee and 
gastrointestinal disorders.  He stated that each of these 
disorders are directly related to his period of service.  He 
commented that injuries that he sustained to the right knee 
in service had aggravated his preexisting knee disorder (a 
medial meniscectomy had been performed in 1979).  He also 
stated that the gastrointestinal complaints that he had in 
service are directly related to his current symptoms.  
Therefore, he believes that service connection is warranted.

Initially, it is noted that before any determination can be 
made as to whether the above claims can be service-connected, 
it must be ascertained whether the veteran was on inactive 
duty for training or active duty for training at the time the 
symptoms were noted in the service medical records.  This 
case had been remanded in August 1995 so that his periods of 
training could be verified.  However, this verification was 
not performed.  According to Stegall v. West, 11 Vet. App. 
268 (1998), when a case is remanded by either the Court or by 
the Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.

Moreover, the veteran has asserted that the injuries to the 
right knee sustained in service aggravated his preexisting 
medial meniscectomy residuals.  An addendum to the July 1998 
VA examination was made in August 1998, which stated the 
following:  "[the veteran's] continued trauma of his 
preexisting knee injury would certainly have the potential to 
result in progressively worsening knee pain."  In the 
opinion of the Board, this statement is, at best, equivocal 
and does not provide an answer to the question of whether any 
knee injuries incurred during service worsened his 
preexisting knee disorder.  Therefore, it is found that an 
additional examination would be helpful.

Furthermore, it is not clear from the present record whether 
any currently diagnosed gastrointestinal disorder is 
etiologically related to the symptoms noted in service.  Such 
an opinion would be helpful in determining entitlement to 
service connection for a gastrointestinal disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following: 

1.  The RO should contact the appropriate 
service department and request that they 
verify all dates of the veteran's various 
periods of inactive and active duty for 
training.  

2.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After reviewing all 
the evidence of record, to include the 
veteran's service medical records, the 
examiner should render an opinion as to 
whether or not the veteran's preexisting 
right knee disorder increased in severity 
during his period of service.  A complete 
rationale for the opinion expressed 
should be provided.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder is to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate in the examination 
report that the folder has been reviewed.

3.  The RO should afford the veteran a 
complete VA gastroenterological 
examination by a qualified physician.  
After a review of the complete claims 
folder, to include the service medical 
records, the examiner should render an 
opinion as to whether any currently 
diagnosed gastrointestinal disorder is 
etiologically related to the symptoms 
noted in the service medical records.  A 
complete rationale for the opinion 
expressed must be provided. All indicated 
special studies deemed necessary, to 
include, but not limited to, an upper 
gastrointestinal series, should be 
accomplished.  The claims folder is to be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to indicate in the examination 
report that the folder has been reviewed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

